Citation Nr: 0325572	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  94-00 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Whether an evaluation higher than 40 percent is warranted 
for post-operative fusion at C5-6 with arthritis and 
bilateral carpal tunnel syndrome from May 19, 1990.

2.  Whether an evaluation higher than 40 percent is warranted 
for degenerative arthritis of the lumbar spine from May 19, 
1990, to October 6, 1993.

3.  Whether an evaluation higher than 40 percent is warranted 
for degenerative arthritis of the lumbar spine with left L2-4 
radiculopathy from October 7, 1993.


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission



ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
May 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1990 rating decision by the 
RO that awarded service connection for post-operative fusion 
at C5-6 and assigned a 20 percent evaluation under 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293), effective from the day 
following the veteran's separation from service-May 19, 
1990.  The RO also granted service connection for 
degenerative arthritis of the lumbar spine and assigned a 10 
percent evaluation under 38 C.F.R. § 4.71a (Diagnostic Code 
5010-5295), effective May 19, 1990.  By rating action of 
February 1992, the RO increased the evaluation for post-
operative fusion C5-6 from 20 to 40 percent, and the 
evaluation for degenerative arthritis of the lumbar spine 
from 10 to 20 percent, both effective from April 10, 1991.  
By rating action of March 1992, the RO determined that there 
was clear and unmistakable error in the February 1992 rating 
decision in that both evaluations should have been made 
effective from May 19, 1990.  In June 1998, the RO re-
characterized the low back disability to include left L2-4 
radiculopathy, and increased the rating from 20 to 40 percent 
under 38 C.F.R. § 4.71a (Diagnostic Code 5010-5293), 
effective from October 7, 1993.  The RO also re-characterized 
the neck disability to include arthritis and bilateral carpal 
tunnel syndrome.  In March 1997 and March 1999, the Board 
remanded the case for additional development.

In March 2000, the Board denied the veteran's claims for an 
evaluation higher than 40 percent from May 19, 1990, for 
post-operative fusion C5-6 with arthritis and bilateral 
carpal tunnel syndrome, an evaluation higher than 20 percent 
from May 19, 1990, to October 6, 1993 for degenerative 
arthritis of the lumbar spine, and an evaluation higher than 
40 percent from October 7, 1993, for degenerative arthritis 
of the lumbar spine with left L2-4 radiculopathy.  
Subsequently, in May 2000, the veteran filed a motion for 
reconsideration, which the Board denied in June 2000.  
Thereafter, the veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court).  

In March 2001, VA General Counsel filed an unopposed motion 
to vacate the Board's March 2000 decision.  By an order dated 
in March 2001, the Court granted the unopposed motion, 
vacated the Board's March 2000 decision, and remanded the 
matters to the Board for further action in accordance with 
the recently enacted Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), which was signed into law on November 9, 2000.  
Thereafter, in September 2001, the Board remanded the case 
for additional development. 

In August 2002, the Board denied the veteran's claim for an 
evaluation higher than 40 percent from May 19, 1990, for 
post-operative fusion C5-6 with arthritis and bilateral 
carpal tunnel syndrome, and an evaluation higher than 40 
percent from October 7, 1993, for degenerative arthritis of 
the lumbar spine with left L2-4 radiculopathy.  The Board 
awarded a 40 percent evaluation from May 19, 1990, to October 
6, 1993 for degenerative arthritis of the lumbar spine.  
Thereafter, the veteran filed an appeal to Court.  

In February 2003, VA General Counsel and the veteran's 
representative filed a joint motion to vacate the Board's 
August 2002 decision to the extent that it denied claims of 
evaluations higher than 40 percent for post-operative fusion 
C5-6 with arthritis and bilateral carpal tunnel syndrome 
(from May 19, 1990), for degenerative arthritis of the lumbar 
spine with left L2-4 radiculopathy (from October 7, 1993), 
and for degenerative arthritis of the lumbar spine (from 
May 19, 1990, to October 6, 1993).  By an order dated in 
February 2003, the Court granted the joint motion, vacated 
that part of the Board's August 2002 decision that denied the 
veteran's claims for evaluations higher than 40 percent, and 
remanded the matters to the Board for re-adjudication. 

The Board notes that the Court has held that an appeal from 
an original award does not raise the question of entitlement 
to an increased rating, but instead is an appeal of an 
original rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issues 
on appeal as claims for higher evaluations of original 
awards.  

The Board lastly notes that, with respect the veteran's claim 
of service connection for left femoral nerve damage, graft 
donor site, the claim for a higher evaluation for grinding of 
the teeth, and the claim for a total disability rating based 
on individual unemployability (TDIU), it should be pointed 
out that an appeal to the Board is initiated by filing a 
notice of disagreement. 38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.200, 20.201 (2002).  Then, after a statement 
of the case (SOC) is issued, the filing of a substantive 
appeal completes the appeal.  38 U.S.C.A. § 7105(a); 38 
C.F.R. §§ 20.200, 20.202.  Although a SOC was sent to the 
veteran in June 1998 (left femoral nerve, graft donor site), 
and in May 1999 (teeth and TDIU), no substantive appeal for 
any of these issues was thereafter submitted.  Consequently, 
the veteran did not perfect an appeal; the only issues 
remaining before the Board are the ones listed on the title 
page.

(The issues of whether an evaluation higher than 40 percent 
is warranted for postoperative fusion at C5-6 with arthritis 
and bilateral carpal tunnel syndrome from May 19, 1990, and 
whether an evaluation higher than 40 percent is warranted for 
degenerative arthritis of the lumbar spine with left L2-4 
radiculopathy from October 7, 1993, will be addressed in the 
remand that follows this decision.)


FINDING OF FACT

Degenerative arthritis of the lumbar spine, from May 19, 
1990, to October 6, 1993, was manifested by functional 
impairment that equated to severe limitation of motion with 
pain; pronounced disc syndrome that persisted with only 
intermittent relief or functional impairment that equated to 
pronounced disc syndrome has not been shown.


CONCLUSION OF LAW

An evaluation higher than 40 percent evaluation from May 19, 
1990, to October 6, 1993, for degenerative arthritis of the 
lumbar spine is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 
4.71a (Diagnostic Codes 5003, 5010, 5292, 5293) (1993).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Low Back from May 19, 1990, to October 6, 1993

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Each service-connected disability is rated 
on the basis of specific criteria identified by Diagnostic 
Codes.  38 C.F.R. § 4.27.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When, after careful consideration of all the evidence 
of record, a reasonable doubt arises regarding the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson, supra.  Because the veteran has appealed from an 
initial award, consideration must be given to whether a 
higher initial disability evaluation is warranted for any 
period of time since the award of service connection.  In the 
instant case, as explained above, the Board's analysis is 
limited to the time period from May 19,1990 to October 6, 
1993.  (The period beginning from October 7, 1993, will be 
addressed in the remand below.)

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that criteria which provide a rating on the basis of loss of 
range of motion require consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss of the 
joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional debility caused by 
functional losses, such as pain, weakened movement, excess 
fatigability, or incoordination, should be noted in terms 
consistent with applicable rating criteria.  DeLuca, supra.

The veteran's degenerative arthritis of the lumbar spine was 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5295.  
Diagnostic Code 5295 provides criteria by which impairment of 
the low back resulting from lumbosacral strain may be 
evaluated.  When there is severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, a 40 percent rating is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1993).  

Under Diagnostic Code 5010, traumatic arthritis is evaluated 
as degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Code 5003.  
According to 38 C.F.R. § 4.71a, Code 5292, a 40 percent 
rating requires severe limitation of motion.  Id.

Under Diagnostic Code 5293 (intervertebral disc syndrome), a 
40 percent rating is assigned for severe, recurring attacks 
with intermittent relief.  38 C.F.R. § 4.71a; Diagnostic Code 
5293.  A 60 percent rating is assigned for pronounced 
disability with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of the diseased disc, little intermittent 
relief.  Id.

Based upon a review of the evidence of record and in light of 
the schedular criteria in effect during the time period in 
question, the Board concludes that the veteran's adverse 
symptomatology approximates the criteria for a 40 percent 
rating under 38 C.F.R. § 4.71a (Diagnostic Code 5292)--severe 
limitation of motion.  This is the highest rating assignable 
under the schedule for limitation of motion, short of 
ankylosis, bony fixation, or fracture with abnormal mobility 
requiring a brace, none of which was shown during the time 
period in question.  38 C.F.R. § 4.71a.  Consequently, a 
higher award is not warranted under Diagnostic Code 5292 for 
the period from May 19, 1990, to October 6, 1993.  
38 U.S.C.A. § 1115; 38 C.F.R. § 4.71a (Diagnostic Code 5292).

The record shows that when examined by VA in August 1990, the 
veteran had full range of lumbar motion.  There was no 
spasticity of the paravertebral muscles after exercise.  An 
October 1991 magnetic resonance imaging (MRI) of the lumbar 
spine showed no evidence of spinal canal stenosis or disc 
herniation.  A December 1991 VA examination report revealed 
that the veteran had full range of extension and lateral 
flexion to each side on forward flexion.  He was able to 
bring the tips of his fingers to within 8 inches of the 
floor.  X-rays revealed slight narrowing of the 
intervertebral disc space between L5 and S1.  These findings 
reflect no more than moderate limitation of motion of the 
lumbar spine.  A March 1993 MRI of the lumbar spine was also 
normal.  Hence, there is no indication that the veteran had 
ankylosis, fixation, or fracture.

Private physical therapy treatment records dated in August 
1993, however, show that the veteran's range of motion was 
more characteristic of severe limitation of motion.  In 
August 1993, range of motion of the lumbar spine was such 
that forward flexion as well as extension was only 1/4 of the 
normal range and reproduced localized back pain.  Bilateral 
side flexion was half of the normal range and reproduced the 
same pain.  Right straight leg raising was 45 degrees causing 
low back pain and tightness in the posterior thigh and 
posterior leg.  Left straight leg raising reproduced low back 
pain also at 45 degrees.  These records also show that 
between August 9, 1993 and October 6, 1993, the veteran had 
physical therapy at least 26 times.  In view of the 
foregoing, and considering the veteran's complaints of pain, 
the Board finds that the veteran's symptoms suggest 
difficulties that more nearly approximate the criteria for 
the 40 percent rating.  38 C.F.R. §§ 4.7, 4.71a (Diagnostic 
Code 5292).  

The Board has also considered Diagnostic Code 5295, which 
provides the criteria for rating lumbosacral strain.  
However, the maximum rating available is 40 percent for 
severe lumbosacral strain, which contemplates limited motion 
already addressed by the 40 percent rating under Diagnostic 
Code 5292.  Separate ratings under Diagnostic Codes 5292, 
5293, and 5295 are not assignable because each contemplates 
limitation of motion, among other things.  38 C.F.R. § 4.14 
(when manifestations of a single disability are ratable under 
several sets of criteria, separate ratings are not 
assignable).  

In this case, the record does not establish that the 
veteran's degenerative arthritis of the lumbar spine resulted 
in attacks of intervertebral disc syndrome that were 
"pronounced" (i.e. persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief).  The Board also finds that there was no 
evidence that the veteran had symptoms, for the period from 
May 19, 1990, to October 6, 1993, that may be characterized 
as more disabling than that caused by severe limitation of 
motion or by the criteria identified for a 40 percent rating 
under Code 5293.  

Although the veteran has described his pain as chronic, it 
does not appear that it was "persistent" as contemplated by 
the pertinent criteria.  To warrant a 60 percent rating, the 
symptoms (recurring attacks of disc syndrome) must be so 
persistent as to result in only little intermittent relief.  
In short, even when taking into account the complaints of 
chronic pain, the veteran's symptoms do not equate to 
disability of the type contemplated by the criteria for a 60 
percent rating-persistent symptoms with only little 
intermittent relief.  In short, there is no indication from 
the available records that the attacks of disc syndrome were 
such that the veteran did not experience even intermittent 
relief.  Diagnostic Code 5293.  Even with consideration of 
the functional loss caused by the veteran's back problem, the 
evidence for this period does not suggest that he had pain, 
weakness, incoordination, or other functional loss that 
equated to the level of disability contemplated by the 60 
percent rating under Diagnostic Code 5293-persistent or 
pronounced symptoms.  

The Board, in reaching the conclusions above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO.  While a lay witness can testify as to 
the visible symptoms or manifestations of a disease or 
disability, his or her belief as to its current severity 
under the rating criteria is not probative evidence because 
only someone qualified by knowledge, training, expertise, 
skill, or education, which the veteran is not shown to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Given the record as described above, the Board finds that 
there is no basis under any of the Diagnostic Codes discussed 
above for awarding an evaluation in excess of 40 percent from 
May 19, 1990 to October 6, 1993.  Fenderson, supra.  The 
Board concludes that, for the reasons set out above, the 
preponderance of the evidence is against the claim for a 
higher evaluation.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply; therefore, the claim for a higher evaluation must be 
denied.  Gilbert v. Derwinski, 1 Vet. App 49 (1990).

In view of the above, the Board has considered whether the 
veteran is entitled to a rating for the low back on account 
of considerations outside the schedular rating criteria.  The 
Board, however, finds that the evidence does not tend to show 
that the service-connected disability presented such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards, so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) (2002).  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The 
evidence of record does not demonstrate that the service-
connected disability resulted in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It bears emphasis that the schedular 
rating criteria are designed to take problems such as 
experienced by the veteran into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2002).  In the veteran's case, there is no indication that 
service-connected low back disability problems were so 
unusually debilitating during the pertinent period as to 
warrant a referral of his case for an extraschedular 
evaluation under § 3.321(b).  As noted above, there is no 
evidence that the nature and severity of these symptoms were 
beyond what is contemplated by the applicable criteria.  It 
is not shown by the evidence that the appellant required 
frequent hospitalization for his low back disability.  In 
view of these findings and in the absence of evidence of 
extraordinary symptoms, the Board concludes that the 
schedular criteria adequately contemplate the nature and 
severity of the veteran's service-connected degenerative 
arthritis of the lumbar spine from May 19, 1990 to October 6, 
1993.  Therefore, the Board concludes that a remand to the RO 
for referral of the issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

II.  Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which was signed into law on 
November 9, 2000.  This law is applicable to all claims filed 
on or after the date of enactment of the VCAA - November 9, 
2000 - or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); VAOPGCPREC 11-00; cf. 
Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding 
that only section 4 of the VCAA, amending 38 U.S.C. § 5107, 
was intended to have retroactive effect); Kuzma v. Principi, 
2003 U.S. App. LEXIS 17678 (Fed. Cir. Aug. 25, 2003).  The 
Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, (with exceptions not pertinent here).  A 
discussion of the pertinent VCAA and regulatory provisions 
follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2) (2002).  The purpose of the first notice is to 
advise the claimant of any information, or any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  
38 U.S.C.A. § 5103(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
those cases where notice is provided to the claimant, notice 
is to be provided to advise that if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

In reviewing the amended 38 U.S.C.A. § 5103(a), the Board 
finds that VA has complied with the notice requirements 
contained in § 5103(a).  From the outset, the RO had informed 
the veteran of the bases on which it decided the claim and of 
the elements necessary to be granted the benefit sought 
during the time in question -May 19, 1990, to October 6, 
1993.  Initially, the RO notified the veteran in October 1990 
of the denial of his claim and sent the veteran notice of 
such denial in a letter dated in November 1990.  In response 
to his notice of disagreement, the RO issued the veteran a 
SOC in August 1991 that addressed the entire development of 
his claim up to that point.  Subsequently prepared SOCs were 
also issued by the RO in October 1993, February 1996, and 
June 1998.  Each SOC addressed the procedural aspects of the 
case, provided a recitation of the pertinent statutes and 
regulations, particularly the laws applicable to the low back 
claim, and discussed the application of the evidence to the 
veteran's claim.  

In considering the VCAA, the Board remanded the veteran's 
claim for evaluation higher than 20 percent from 
May 19, 1990, to October 6, 1993 for degenerative arthritis 
of the lumbar spine in September 2001.  Such development 
included directing the RO to notify the veteran of the VCAA 
and consider the application of the VCAA to the veteran's 
claim, as well as obtaining a medical opinion.  Furthermore, 
the RO wrote to the veteran in December 2001 and informed him 
of the VCAA and of VA's duty to assist him in the development 
of his claim for evaluation higher than 20 percent from 
May 19, 1990, to October 6, 1993 for degenerative arthritis 
of the lumbar spine.  The need for specific evidence from the 
veteran was discussed and the veteran was informed that he 
could request assistance in obtaining any outstanding 
evidence.  In response to the RO's December 2001 notice, the 
veteran submitted a written statement in January 2002 and 
informed the RO that he had submitted evidence three other 
times and that VA had such evidence on file.  The veteran, as 
he had in prior written statements, reiterated where he had 
received treatment and the Board notes that such treatment 
records during the time in question - May 19, 1990, to 
October 6, 1993 - have been associated with the claims files 
at least once.  

The veteran was provided a supplemental SOC (SSOC) in April 
2002, which reviewed the accumulated evidence and restated 
the bases for the denial of his claim and provided him with 
provisions of 38 C.F.R. § 3.159.  In August 2002, the Board 
issued a decision that awarded a 40 percent evaluation from 
May 19, 1990, to October 6, 1993 for degenerative arthritis 
of the lumbar spine.  Each document notified the veteran of 
the development of his claim, a recitation of the pertinent 
statutes and regulations, and discussion of the application 
of each to the evidence.  Each communication also informed 
the veteran of what was required of him-namely, the need to 
present evidence of a current disability and of a nexus 
between such disability and service.  Quartuccio, 16 Vet. 
App. at 183.

In reviewing the requirements found at 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b), the Board cannot find any absence of 
notice in this case.  As reviewed above, the veteran has been 
provided notice regarding the type of evidence needed to 
prove his claim.  He also has been provided assistance in 
obtaining the evidence.  Numerous documents sent by the RO 
collectively show that the RO notified the veteran of the 
development of his claim, the type of evidence needed to 
prove his claim, and of which evidence, if any, would be 
obtained by the veteran, and which evidence, if any, would be 
retrieved by VA.  38 U.S.C.A. § 5103(a) (West 2002).  In 
doing so, VA also provided the veteran with a recitation of 
the pertinent statutes and regulations, and discussion of the 
application of each to the evidence.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
newly promulgated 38 C.F.R. § 3.159(b).  See Quartuccio, 16 
Vet. App. at 187.  Additionally, the Board acknowledges the 
veteran's frustration with the process and concludes that the 
veteran has been given the required notice in this case , at 
least to the extent of what was required to substantiate his 
claim for a higher evaluation during the time in question.  

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  This section 
of the VCAA and new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)). 

In this case, the veteran was afforded the opportunity to 
identify any outstanding pertinent medical records regarding 
his claim and there is no outstanding evidence to be 
obtained, either by VA or the veteran, that was prepared 
during the time in question -May 19, 1990, to October 6, 
1993.  To the extent possible, VA has obtained all pertinent 
records from sources identified by the veteran with regards 
to his claim during the time in question -May 19, 1990, to 
October 6, 1993 - including his VA treatment records and 
private medical records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2002).  In this case, the veteran was afforded 
VA examinations during the time in question - in August 1990, 
October 1991, and December 1991, and VA examiners have 
provided opinions regarding the severity of his service-
connected degenerative arthritis of the lumbar spine during 
the time in question.  An additional examination or medical 
opinion would be unnecessary because any current examination 
findings would not be pertinent to the time in question -
May 19, 1990, to October 6, 1993.  Therefore, the Board finds 
that the RO has satisfied the duty-to-assist obligations with 
respect to medical examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions, other than that already requested of 
him.  Moreover, the Board is not aware of any outstanding 
evidence.  In fact, the veteran's representative was 
contacted most recently on September 8, 2003, and the 
representative informed VA that the representative had no 
additional evidence or argument to submit.  The 
representative was advised that the case would be forwarded 
to a Veterans Law Judge for adjudication.  In this regard, 
the Board finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).  

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further action 
under the VCAA will serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, further development of this claim 
and further expending of VA's resources are not warranted.  


ORDER

An evaluation higher than 40 percent for degenerative 
arthritis of the lumbar spine from May 19, 1990, to October 
6, 1993, is denied.


REMAND

As noted above, the VCAA includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits, 
and of which information or evidence, if any, the veteran is 
expected to obtain and submit, and of which evidence will be 
retrieved by VA.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
see also Quartuccio, 16 Vet. App. at 187.

Recent decisions by the Court have mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See, 
e.g., Quartuccio, 16 Vet. App. at 183.  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
veteran of what is needed to substantiate the claims for 
evaluations higher than 40 percent for post-operative fusion 
at C5-6 with arthritis and bilateral carpal tunnel syndrome 
from May 19, 1990, and for degenerative arthritis of the 
lumbar spine with left L2-4 radiculopathy from October 7, 
1993, particularly the information or evidence required of 
the veteran and the evidence that VA will obtain in light of 
new regulation changes that will be described below.  
38 U.S.C.A. § 5103(a) (West 2002).  

The Board notes that, although the RO sent the veteran a 
letter in December 2001 informing him of the passage of the 
VCAA and providing him information with respect to the claim 
of whether a higher evaluation was warranted for degenerative 
arthritis of the lumbar spine from May 19, 1990, to October 
6, 1993, the RO did not specifically indicate what it would 
take to substantiate the veteran's claims for evaluations 
higher than 40 percent for post-operative fusion at C5-6 with 
arthritis and bilateral carpal tunnel syndrome from 
May 19, 1990, and for degenerative arthritis of the lumbar 
spine with left L2-4 radiculopathy from October 7, 1993, in 
light of change in regulations used to evaluate 
intervertebral disc syndrome.  

The Board notes that service connection was originally 
granted for the neck and low back disability in October 1990.  
Each disability is now being evaluated, in part, under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (intervertebral disc 
syndrome).  In this regard, the Board notes that the 
regulations used to evaluate intervertebral disc syndrome 
have changed since the veteran's claim was filed.  See 
38 C.F.R. § 4.71a (Diagnostic Code 5293) (2002); 67 Fed. Reg. 
54345-49 (Aug. 22, 2002) (to be codified at 38 C.F.R. § 4.71a 
(Diagnostic Code 5293)).  Furthermore, the regulations used 
to evaluate diseases and injuries of the spine, including 
intervertebral disc syndrome and degenerative arthritis of 
the spine, will change effective September 26, 2003.  See 
38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 5287, 5288, 
5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 68 Fed. 
Reg. 51454-58 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 
5240, 5241, 5242, 5243)).  It does not appear that the 
veteran has received notice of the changes made to the 
rating criteria for rating intervertebral disc syndrome 
under 67 Fed. Reg. 54345-49 (Aug. 22, 2002) (to be codified 
at 38 C.F.R. § 4.71a (Diagnostic Code 5293)), nor does it 
appear that the veteran has received notice of the changes 
in the regulations used to evaluate diseases and injuries of 
the spine which will become effective on September 26, 2003.  
See 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (to be codified at 
38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 
5239, 5240, 5241, 5242, 5243)).  

Furthermore, despite the fact that the veteran's service-
connected neck and low back disabilities are currently rated 
under Diagnostic Code 5293 (intervertebral disc syndrome), 
the RO did not evaluate the veteran's service-connected neck 
or low back disability under the new criteria for evaluating 
intervertebral disc syndrome.  See 67 Fed. Reg. 54345-49 
(Aug. 22, 2002) (to be codified at 38 C.F.R. § 4.71a 
(Diagnostic Code 5293)).  In addition, because the RO 
certified the issues for appeal to the Board on May 30, 2002, 
and because the effective date of the change in the rating 
criteria for diseases and injuries of the spine is September 
26, 2003, the RO has not been afforded the opportunity to 
evaluate the veteran's service-connected neck or low back 
disability under the revised criteria for rating diseases and 
disabilities of the spine.  See 68 Fed. Reg. 51454-58 (Aug. 
27, 2003) (to be codified at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 
5243)).  In the Board's opinion, the veteran could be 
prejudiced as a result of the Board addressing these matters 
in the first instance.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Because additional development is necessary in the 
veteran's case, as will be discussed below, time will be 
saved if the notice required as a result in the change in 
rating criteria is conducted while the file is at the RO.  By 
so doing, the veteran will be given ample opportunity to 
submit evidence relative to the changed criteria and have the 
RO consider the evidence before returning the case to the 
Board.  As such, the veteran should be specifically advised 
by the RO of the new and the old rating criteria for 
evaluating diseases and disabilities of the spine, including 
intervertebral disc syndrome, and the RO should specifically 
evaluate his claims under 38 C.F.R. § 4.71a as it existed at 
the time he filed his claims, and as amended during the 
pendency of his appeals.  See 38 C.F.R. § 4.71a (Diagnostic 
Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 
5294, 5295) (2002); 67 Fed. Reg. 54,345-49 (Aug. 22, 2002) 
(to be codified at 38 C.F.R. § 4.71a (Diagnostic Code 5293)); 
68 Fed. Reg. 51454-58 (Aug. 27, 2003) (to be codified at 38 
C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 
5239, 5240, 5241, 5242, 5243)).  

Moreover, additional development of the medical evidence is 
required as a result of the changes in the rating criteria.  
The Board finds that giving the veteran another opportunity 
to appear for VA neurological and orthopedic examinations 
would be appropriate because the current severity of the 
veteran's service-connected neck or low back disability is 
unclear.  Furthermore, the Board notes that although the 
veteran was afforded VA examinations in March 2002, the 
record does not contain a current examination that takes into 
account the new criteria established to rate intervertebral 
disc syndrome, such as the total duration of incapacitating 
episodes over the past 12 months or all orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  See 
67 Fed. Reg. 54,345-49 (Aug. 22, 2002) (to be codified at 
38 C.F.R. § 4.71a (Diagnostic Code 5293)).  Similarly, in 
light of the fact that the rating criteria for evaluating 
diseases and injuries of the spine will further change on 
September 26, 2003, the Board finds a new VA examination 
would be appropriate so that the veteran's service-connected 
neck and low back disabilities can be properly evaluated in 
terms pertinent to these new criteria.  In this regard, the 
Board notes that it is unclear from the current evidence of 
record whether the veteran's service-connected symptomatology 
includes unfavorable ankylosis of the low back or any 
associated objective neurologic abnormalities, such as bowel 
or bladder impairment.  In addition, the record does not 
indicate whether the veteran's age, body habitus, neurologic 
disease, or other factors not the result of disease or injury 
of the spine, affect his normal range of motion of the 
cervical or thoracolumbar spine.  68 Fed. Reg. 51454-58 (Aug. 
27, 2003) (to be codified at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)).  
Therefore, as the current evidence of record is insufficient 
to rate the veteran's post-operative fusion at C5-6 with 
arthritis and bilateral carpal tunnel syndrome, and 
degenerative disease of the lumbar spine with left L2-4 
radiculopathy under the new rating criteria, the veteran 
should be afforded new VA examinations that evaluate the 
veteran's symptomatology in terms pertinent to the rating 
criteria that were in effect when the veteran filed his 
claims, as well as the rating criteria as amended during the 
pendency of his appeals.  See 38 C.F.R. § 4.71a (Diagnostic 
Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 
5294, 5295) (2002); 67 Fed. Reg. 54,345-49 (Aug. 22, 2002) 
(to be codified at 38 C.F.R. § 4.71a (Diagnostic Code 5293)); 
68 Fed. Reg. 51454-58 (Aug. 27, 2003) (to be codified at 
38 C.F.R. § 4.71a (Diagnostic Codes 5235 through 5243)).    

For the reasons set out above, the Board will remand this 
case for compliance with the notice and duty-to-assist 
provisions contained in the VCAA and to ensure the appellant 
has had full due process of law.  

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied, to the extent required by law.  
See Quartuccio, supra.  The veteran 
should be specifically told of the 
information or evidence he should submit, 
if any, and of the information or 
evidence that VA will yet obtain with 
respect to his claims.  38 U.S.C.A. 
§ 5103(a) (West 2002).  He should also be 
told of the period for response as set 
forth in 38 U.S.C.A. § 5103(b) (West 
2002), if applicable. 

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received 
treatment for his service-connected neck 
and low back disability since 2002.  The 
RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. 
§ 3.159 (2002).  If records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After completing the development 
sought above, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic and neurological 
examination to determine the severity of 
his post-operative fusion at C5-6 with 
arthritis and bilateral carpal tunnel 
syndrome, and degenerative disease of the 
lumbar spine with left L2-4 
radiculopathy.  All indicated tests and 
studies, to include x-rays and other 
diagnostic procedures deemed necessary, 
should be conducted. The claims folder, a 
copy of this remand, copies of 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5285, 5286, 
5287, 5288, 5289, 5290, 5291, 5292, 5293, 
5294, 5295) (2002), 67 Fed. Reg. 54,345-
49 (Aug. 22, 2002) (to be codified at 38 
C.F.R. § 4.71a (Diagnostic Code 5293)), 
and 68 Fed. Reg. 51454-58 (Aug. 27, 2003) 
(to be codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 5238, 
5239, 5240, 5241, 5242, 5243)), along 
with any additional evidence obtained 
pursuant to the requests above, should be 
made available to the examiner(s) for 
review.  Clinical findings should be 
elicited so that both the old and new 
rating criteria may be applied.  See 
38 C.F.R. § 4.71a (Diagnostic Codes 5285, 
5286, 5287, 5288, 5289, 5290, 5291, 5292, 
5293, 5294, 5295) (2002); 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002) (to be codified 
at 38 C.F.R. § 4.71a (Diagnostic Code 
5293)); 68 Fed. Reg. 51454-58 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 
4.71a (Diagnostic Codes 5235, 5236, 5237, 
5238, 5239, 5240, 5241, 5242, 5243)).  In 
addition, after reviewing the veteran's 
complaints and medical history, the 
orthopedic examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the appellant experiences 
functional impairments, such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
etc., and should equate such problems to 
the rating criteria.  (In other words, 
functional losses due to pain, etc. may 
result in disability tantamount to that 
contemplated by the criteria for a higher 
rating.  If so, the orthopedic examiner 
should so state.)  See DeLuca, supra.  
The rationale for all opinions should be 
explained in detail.  If an examiner 
provides an opinion that is contrary to 
one already of record, the examiner 
should point to specific findings and/or 
medical authority to explain why his or 
her opinion differs from the opinion(s) 
already of record.  The neurological 
examiner should identify symptoms due to 
disc syndrome and describe the nerve(s) 
affected, or seemingly affected by nerve 
root compression.  The symptoms should be 
characterized as causing mild, moderate, 
or severe incomplete 
paralysis/neuritis/neuralgia or complete 
paralysis.

4.  The RO should ensure that the 
examination reports comply with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If a report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

5. After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the veteran's 
claims, including evaluating his 
service-connected disabilities under 
38 C.F.R. § 4.71a as it was at the time 
he filed his claims, and as amended 
during the pendency of his appeal.  See 
38 C.F.R. § 4.71a (Diagnostic Codes 
5285, 5286, 5287, 5288, 5289, 5290, 
5291, 5292, 5293, 5294, 5295) (2002); 
67 Fed. Reg. 54,345-49 (Aug. 22, 2002) 
(to be codified at 38 C.F.R. § 4.71a 
(Diagnostic Code 5293)); 68 Fed. Reg. 
51454-58 (Aug. 27, 2003) (to be codified 
at 38 C.F.R. § 4.71a (Diagnostic Codes 
5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243)).  Consideration 
should also be given to 38 C.F.R. 
§ 3.321(b) (2002).  If the benefit 
sought remains denied, a SSOC should be 
issued.  The SSOC should include a 
complete recitation of both the old and 
the new rating criteria for rating 
disabilities of the spine.  See 
38 C.F.R. § 4.71a (Diagnostic Codes 
5285, 5286, 5287, 5288, 5289, 5290, 
5291, 5292, 5293, 5294, 5295) (2002); 
67 Fed. Reg. 54,345-49 (Aug. 22, 2002) 
(to be codified at 38 C.F.R. § 4.71a 
(Diagnostic Code 5293)); 68 Fed. Reg. 
51454-58 (Aug. 27, 2003) (to be codified 
at 38 C.F.R. § 4.71a (Diagnostic Codes 
5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243)).  Additionally, if 
the veteran does not appear for the 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2002).  The veteran and his 
representative should be afforded an 
opportunity to respond.  

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2002), if applicable, the case should 
be returned to the Board.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



